IN THE UNITED STATES DISTRICT COURT
FOR TI~[E DISTRICT OF MARYLAND

CHARLES DANTE PATTERSON *
Petitioner *
v * Civil Action No. JKB-l9-61 1
' GAIL WATTs , er at *
Respondents *
=l= =k *
MEMORANDUM

The above-entitled Petition for Writ of Habeas Corpus Was supplemented on April 4, 201 9,
pursuant to this Court’s Order directing Petitioner Charles Dante Patterson to provide more detail
regarding the conviction he is attempting to challenge ECF 3 and 4. Patterson has now made
clear that he is a pre-trial detainee and seeks to challenge decisions by the Baltimore County Circuit
Court governing pre-trial motions made in his ongoing criminal prosecution ECF 4 at p. 5.
Because Patterson appears indigent his motions to proceed in forma pauperis (ECF 2 and 5) shall
be granted. l

Pretrial federal habeas relief is available if the petitioner is in custody, has exhausted state
court remedies, and special circumstances exist that justify intervention by the federal court. See
Dickerson v. Louisiana, 816 F.2d 220, 224-26 (Sth Cir. 1987). Exhaustion is established Where
both the operative facts and controlling legal principles of each claim have been fairly presented
to the state courts. See Baker v. Corcoran, 220 F.3d 276, 289 (4th Cir. 2000) (citations omitted).
In the pretrial context, federal courts must abstain froml exercising jurisdiction over a claim that
may be resolved through trial of the merits or by other state procedures available for review of the

claim. See Braden v. 3OIh Judicial Circuit Courl`, 410 U.S. 484, 489-90 (1973).

Speoial circumstances justifying this court’s intervention do not exist where there are
procedures in place to protect a petitioner’s constitutional rights. See Moore v. Del’oung, 515 F.2d
43 7, 449 (3d Cir. 1975) (assertion of appropriate defense at trial forecloses pretrial federal habeas
relief); Drayton v. Hayes, 589 F.2d 117, 120-21 (2d Cir. 1979) (double jeopardy claim justified
pretrial federal habeas intervention because constitutional right claimed would be violated if`
petitioner Went to trial); see also Younger v. Harris, 401 U.S. 37 (l97l).

Where, as here, there has been no merits trial and no appellate review for Patterson’s claims
concerning violations of Maryland state procedural rules, evidentiary matters, and motions to
suppress (ECF 4 at pp. 5-6), there remain avenues for Patterson to assert his claims without harm
to his constitutional rights. ln short, there is no allegation that if Patterson stands trial, his
_ constitutional rights Will go unprotected Without this court’s intervention The petition, which is
premature, must be dismissed without prejudice

When a district court dismisses a habeas petition solely on procedural grounds, a certificate
of appealability will not issue unless the petitioner can demonstrate both “(1) ‘that jurists of reason
would find it debatable whether the petition states a valid claim of the denial of a constitutional
right’ and (2) ‘that jurists of reason Would find it debatable whether the district court was correct
in its procedural ruling.”’ Rose v. Lee, 252 F.3d 676, 684 (4th Cir. 2001) (quoting Slack v.
McDaniel, 529 U.S. 473, 484 (2000)5. Patterson fails to meet this standard and a certificate of

appealability shall not issue.

 

A separate order follows.
Dated this l day of May, 2019.

FOR THE COURT:

@WV(. /z/..,.Z,\

James K. Bredar
'Chief Judge

